Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 11-30-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-8, 11, 14-15, 18-19, 21-22, 29, 31, 33, 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,755,364 to LeCoffre et al. in view of U.S. Patent No. 6,920,716 to Kollars et al.
Referring to claims 1 and 35, LeCoffre et al. discloses a device for continuous release of a fluid at a near-optimum rate ranges from 0.001 cc. to 1 cc. per day – see for example column 1 lines 30-36 and column 4 lines 6-15, the device comprising, a reservoir – at 31,32 in figure 7 and – at C in figure 8, having dimensions such that the fluid disposed in the reservoir is held in a shape having a height to a width ratio – see figures 7 and 8, a flow-rate regulator – at 30 and/or 36,37 and – at 53, adapted to regulate fluid release rate of the fluid exiting the reservoir via the flow-rate regulator – see figures 7-8, column 6 lines 11-44, column 7 lines 4-32 and column 8 lines 22-44. LeCoffre et al. does not disclose the width is greater than the height. Kollars et al. does disclose the reservoir having a width greater than the height – see at 6,30 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. and add the reservoir having a width greater than a height ad disclosed by Kollars et al., so as to yield the predictable result of making the device of the desired shape and profile for the proper application of the fluid for the specific use of the device. Specific to claim 35, LeCoffre et al. as modified by Kollars et al. further discloses a substrate – at 18,52 of LeCoffre et al. and – at 48 of Kollars et al., adapted to improve and control the evaporation rate of the fluid – see for example figures 7,7b,8, column 5 lines 4-42 and column 6 lines 22-44 of LeCoffre et al. and see for example figure 2 and column 8 lines 37-67 of Kollars et al. LeCoffre et al. as modified by Kollars et al. further discloses the reservoir contains an air aperture – at 52 or 538,539, positioned so as to equalize air pressure in the reservoir with an atmospheric pressure – see figure 8 and column 6 lines 11-44 of LeCoffre et al. LeCoffre et al. as modified by Kollars et al. further discloses the flow regulator is adapted to enable regulation of the fluid discharged by a force of gravity by employing a stopping force of friction through a long, narrow and winding passage – at 36,53,545 in figures 7,7b,8 and column 6 lines 11-44, column 7 lines 4-32 and column 8 lines 22-44 of LeCoffre et al.
Referring to claim 2, LeCoffre et al. as modified by Kollars et al. further discloses the fluid release rate ranges from 0.01 cc. to 0.3 cc. per day – see for example column 1 lines 30-36 and column 4 lines 6-15 of LeCoffre et al.
Referring to claim 3, LeCoffre et al. as modified by Kollars et al. further discloses the fluid is comprised of ingredients selected from the group including: fragrances, semiochemicals, stabilizers, attractants, repellents, and a combination thereof – see for example column 1 lines 1-27 of LeCoffre et al.
Referring to claim 4, LeCoffre et al. as modified by Kollars et al. further discloses the fluid has an adjustable viscosity and the fluid release rate is controlled by adjusting said adjustable viscosity of the fluid – see via spring valve – at 3 and see column 4 lines 6-15 of LeCoffre et al.
Referring to claim 5, LeCoffre et al. as modified by Kollars et al. does not disclose the fluid includes stabilizers employed so as to adjust the adjustable viscosity of the fluid. However, it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. as modified by Kollars et al. and use any suitable means for adjusting the fluid viscosity including the claimed stabilizers, so as to yield the predictable result of making the fluid have the desired fluid properties as desired.  
Referring to claim 6, LeCoffre et al. as modified by Kollars et al. further discloses the fluid includes compounds selected from the group comprising: volatile components, soluble components, insoluble components and a combination thereof – see for example column 1 lines 1-27 of LeCoffre et al.
Referring to claim 7, LeCoffre et al. as modified by Kollars et al. further discloses the fluid includes attractants configured to attract specified organisms – see column 2 lines 60-67 of Kollars et al., and an active ingredient configured to attach to, or be imbibed by specified organisms – see the insecticides detailed in column 1 lines 1-27 of LeCoffre et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. as modified by Kollars et al. and add the attractant of Kollars et al., so as to yield the predictable result of allowing for the device to be attractive to a desired animal during use. 
Referring to claim 8, LeCoffre et al. as modified by Kollars et al. further discloses the active ingredient is adapted to be transferred by the specified organisms to a target site – see at least capable of being transferred by organisms as seen in column 1 lines 1-27 of LeCoffre et al. 
Referring to claim 11, LeCoffre et al. as modified by Kollars et al. does not disclose the height to the width ratio is one of 1:20, 1:10 and 1:2 respectively. However, it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. as modified by Kollars et al. and use any suitable height to width ration including the claimed height to width rations of 1:20, 1:10 or 1:2, so as to yield the predictable result of making the device of the desired shape and profile for the proper application of the fluid for the specific use of the device.
Referring to claim 14, LeCoffre et al. as modified by Kollars et al. further discloses a substrate – at 36, designed to improve conveyance and evaporation characteristics of the fluid released via the flow rate regulator – at 30 – see for example figure 7 of LeCoffre et al.
Referring to claim 15, LeCoffre et al. as modified by Kollars et al. further discloses the substrate – at 36, is covered by a layer of material selected from the group including: an active ingredient, phagostimulants, arrestants, and a combination thereof – see active ingredient at bottom of 32 in figure 7 of LeCoffre et al.
Referring to claim 18, LeCoffre et al. as modified by Kollars et al. further discloses the substrate is adapted to improve and control a rate of evaporation – see at 36 in figure 7 and see column 5 lines 4-32 of LeCoffre et al.
Referring to claim 19, LeCoffre et al. as modified by Kollars et al. further discloses the substrate – at 36, is adapted to transfer the fluid from an initial area – at the bottom of 32, where the fluid is dispensed thereon to other areas from where the fluid will evaporate or be available to be consumed by a target organism – see 17,18 in figure 7 of LeCoffre et al.
Referring to claim 21, LeCoffre et al. as modified by Kollars et al. the substrate – at 10 of Kollars et al., is a barrier between an attractant – at 48, dispensed on one side of the substrate – see figure 2 of Kollars et al., and an active ingredient – at 40, disposed on a second side of the substrate – see figure 2 of Kollars et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. as modified by Kollars et al. and add attractant of Kollars et al., so as to make the device more attractive to the desired animal during use. 
Referring to claim 29, LeCoffre et al. as modified by Kollars et al. further discloses a filler – at 58 of LeCoffre et al. and – at 414,416 of Kollars et al. adapted to retain at least some of the fluid within a material matrix of the filler – see figure 11 of LeCoffre et al. and figure 9 of Kollars et al, so as to achieve at least one of, improved control over the rate of release of the fluid, improved protection against spill of the fluid, and improved prevention of direct evaporation from said reservoir via ventilation opening – see for example figure 11 and column 7 lines 14-21 of LeCoffre et al. and – see for example figure 9 and column 14 lines 41-67 of Kollars et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. as modified by Kollars et al. and add the membrane as disclosed in figure 11 of LeCoffre et al. and in figure 9 of Kollars et al., so as to yield the predictable result of controlling the fluid properties of the fluid in the reservoir as desired. 
Referring to claim 31, LeCoffre et al. as modified by Kollars et al. further discloses a cover layer – at top of C and top of 31 disposed within the reservoir – see figures 7-8 of LeCoffre et al. and adapted to lay atop the fluid – see capable of laying on the fluid when items C and 31 are filled with fluid as seen in figures 7-8 of LeCoffre et al., the cover layer responsible for reducing evaporation and spillover – see for example figures 7-8, column 5 lines 4-42 and column 6 lines 22-44 of LeCoffre et al.
Referring to claim 33, LeCoffre et al. as modified by Kollars et al. further discloses the device is colored in order to provide a feature selected from the group comprising: protect against environmental hazards, attract different organisms, and a combination thereof – see attract different organisms in column 4 lines 24-39 of Kollars et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LeCoffre et al. as modified by Kollars et al. and add the device being colored as disclosed by Kollars et al., so as to yield the predictable result of making the device more attractive to certain animals as desired.
Referring to claim 41, LeCoffre et al. as modified by Kollars et al. further discloses a connector that – at 36, connects between the reservoir – at 30, and the flow-rate regulator – at 17,18 – see figure 7 of LeCoffre et al., the connector forms a fluid communication system in which the fluid passes from the reservoir – at 32, through the connector – at 36, and into the flow-rate regulator – at 30 – see figure 7 of LeCoffre et al.

Response to Arguments

3.	Applicant’s amendments to the specification dated 11-30-22 obviates the objections detailed in the last office action dated 9-15-22.
	Applicant’s claim amendments dated 11-30-22 obviates the claim objections to claim 45 detailed in the last office action dated 9-15-22.
	Regarding the prior art rejections of claim 1, the LeCoffre et al. reference US 5755364 discloses  a device for continuous release of a fluid at a near-optimum rate ranges from 0.001 cc. to 1 cc. per day – see for example column 1 lines 30-36 and column 4 lines 6-15 where the claimed release of fluid range of 0.001cc to 1cc per day is within the range disclosed by LeCoffre et al. of less than 20cm3 per hour and therefore LeCoffre et al. contemplates a device using the claimed release of fluid values. Further, the Kollars et al. reference US 6920716 discloses the reservoir having a width greater than the height – see at 6,30 in figure 2 and the combination of these references renders the claim obvious as detailed earlier in paragraph 2 of this office action where the device of LeCoffre et al. would function as intended with sufficient fluid flow using the shape of the reservoir as disclosed by Kollars et al. Further, the LeCoffre et al. reference discloses the reservoir contains an air aperture – at 52 or 538,539, positioned so as to equalize air pressure in the reservoir with an atmospheric pressure – see figure 8 and column 6 lines 11-44 and the flow regulator is adapted to enable regulation of the fluid discharged by a force of gravity by employing a stopping force of friction through a long, narrow and winding passage – at 36,53,545 in figures 7,7b,8 and column 6 lines 11-44, column 7 lines 4-32 and column 8 lines 22-44.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643